Citation Nr: 1012656	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to 
January 1985, November 1990 to August 1991, February 2003 to 
June 2004, and January 2004 to April 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  Jurisdiction is currently 
with the RO in Wichita, Kansas.  

The Veteran testified at a February 2009 hearing before the 
undersigned Veterans Law Judge, and a transcript of this 
hearing is of record.  

The issue of entitlement to service connection to a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has displayed occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships, but has not 
displayed total occupational and social impairment, due to 
such symptoms as, for example, gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 70 percent 
disabling for PTSD have been met.  38 U.S.C.A.  §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 50 
percent for his service connection PTSD.

The Veteran was granted entitlement to service connection 
for PTSD in a January 2000 rating decision and assigned an 
initial 30 percent disability rating effective May 2000.  In 
July 2005, the Veteran filed a claim for an increased 
evaluation for his PTSD.  In a December 2005 rating 
decision, the Veteran's disability rating was increased from 
30 percent to 50 percent disabling, effective July 2005, the 
date of the Veteran's increased rating claim.  The Veteran 
appealed.  

During the course of this appeal, the Veteran's disability 
rating for his service connected PTSD has been temporarily 
increased to 100 percent from June 2006 to August 2006 and 
from December 2007 to March 2008 due to periods of 
hospitalization exceeding twenty one days.  See 38 C.F.R. 
§ 4.29.  These temporary grants of total disability are not 
at issue on appeal.  However, such hospitalizations for PTSD 
clearly provide evidence in support of this claim.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's claim, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered 
in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.  

The Veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgement; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is 
functioning pretty well and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of 
remission must be considered.  38 C.F.R. § 4.126(a) (2009).  
In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

The Veteran was afforded a VA examination of his PTSD in 
November 2005.  At the examination, the Veteran reported 
that he felt he was "falling apart."  He complained of 
memory problems, difficulty concentrating, difficulty 
sleeping, nightmares, intrusive thoughts, and an exaggerated 
startle response.  The Veteran was unemployed and living 
with his brother.  He reported that he stayed at home all 
day watching television and did not date or visit with 
anyone.  

The Veteran was observed to be neatly groomed with a 
depressed mood.  He was cooperative with the examiner, but 
made little eye contact and his speech was occasionally 
disfluent.  His thought processes and associations were 
logical and tight without loosening of associations or 
confusion.  He was oriented in all spheres and memory was 
grossly intact.  Judgement and insight were adequate.  There 
was no evidence of delusions or hallucinations.  The Veteran 
denied homicidal or suicidal ideations.  The examiner 
confirmed that the Veteran suffered from PTSD assigned a GAF 
score of 48 and concluded that the Veteran's symptoms did 
not preclude employment.  

VA treatment records show that the Veteran was hospitalized 
for treatment of his PTSD from June 2006 to August 2006 and 
again from December 2007 to March 2008.  They also note a 
history of substance abuse.  

A Functional Capacity Assessment completed in August 2006 
during an evaluation for Social Security Administration 
(SSA) disability benefits found that the Veteran was capable 
of performing work that involved routine, but superficial 
social interactions and tasks learned by experience, where 
limited judgement was required.  However, the examiner noted 
that the Veteran had a limited ability to understand, 
remember, and carry out detailed instructions and would 
require detailed supervision for non-routine tasks.  

In March 2008, the Veteran was afforded another VA 
examination.  He continued to report symptoms of difficulty 
sleeping and nightmares.  He stated that he was still living 
with his brother and that he had not worked since his 
discharge from the military.  He reported that prior to his 
hospitalization in December 2007, he had passed his time 
"drinking and drugging."

The examiner noted that the Veteran was cooperative and 
appeared credible.  The Veteran did display some dysphoria 
and his mood was somewhat depressed.  Eye contact was poor.  
The Veteran's thought processes and associations were 
logical and tight, without evidence of delusions or 
hallucinations.  He was oriented in all spheres.  Memory was 
grossly intact, while judgement and insight were adequate.  
The Veteran denied suicidal or homicidal ideations.  The 
examiner confirmed the Veteran's diagnosis of PTSD and 
assigned a GAF score of 48.  The examiner described the 
Veteran's PTSD symptoms as moderate and concluded that they 
would not preclude employment or performing activities of 
daily living.  

In May and November 2008, the Veteran's treating 
psychiatrist, Dr. T.K., submitted a letter detailing the 
Veteran's history of treatment at VA.  Dr. T.K. noted that 
the Veteran "has had difficulty functioning outside of a 
restricted environment."

In January 2009, the Veteran underwent a VA neuropsychology 
consultation.  The Veteran reported continuing to struggle 
with PTSD and depression.  He reported difficulty 
maintaining focus and attention, as well as memory problems.  
However, he had a job and was living with his finance and 
her daughter.  He reported regular contact with his 22 year 
old son from a previous marriage and also described social 
support from his mother and brothers.  

Psychometric test results revealed deficits in attention, 
perception, psychomotion, and memory.  They also indicated 
that the Veteran is experiencing acute psychological 
distress and may have over-endorsed symptoms as a cry for 
help.  The examiner opined that the Veteran's cognitive 
impairment appeared to be related to his emotional distress 
and related physical complaints, rather than a brain injury 
or neurodegenerative disorder.  

In February 2009, the Veteran and his fiance, L.S., 
testified before the undersigned Veterans Law Judge.  The 
Veteran testified that his PTSD had increased in severity 
and that the dosage of his medications had been increased.  
He stated that he had times when he contemplated hurting 
himself.  L.S. testified that the Veteran was extremely 
forgetful, agitated, suspicious, and irritable, with angry, 
violent outbursts.  She opined that the Veteran's 
medications appeared to be providing only minimal relief for 
his symptoms.  She also stated that the Veteran neglected 
his personal hygiene.  

A mental evaluation for SSA purposes was performed in 
October 2009.  The Veteran described symptoms consistent 
with PTSD and major depression.  He reported recurring 
nightmares and cold sweats, insomnia, flashbacks, loss of 
appetite, and a lack of interest in his personal hygiene.  
He stated that he forgets to pay bills and will get lost 
when he sets out to go somewhere because he forgets where he 
is going.  He reported that although he had married in March 
or April of 2009, he was currently in the process of 
divorcing his wife.  He was living in the barracks at the 
Regional Training Institute at Camp Robinson, where he works 
thirty hours per week as a cook.  The Veteran reported that 
he would only bathe and change his clothes two or three 
times per week.  He reported that he had difficulty managing 
his money and so allowed his mother to handle his finances.  
He did not do any household chores because he lives in the 
barracks and someone else comes in and cleans.  He described 
sources of social support as the church and his family.  He 
acknowledged problems concentrating and noted that he was 
able to perform his job because of frequent reminders and 
assistance from his co-workers.  

The Veteran was described by the examiner to be despondent 
and irritable.  He stated that he often felt like "giving 
up", but denied any current suicidal intent.  He appeared to 
be fairly logical and sequenced, but he admitted that 
sometimes he is confused by the decisions he makes and will 
ask others for advice.  The Veteran had mild to moderate 
memory impairment, and the examiner described his attention 
and focus as "transient."  The examiner attributed these 
cognitive difficulties to the Veteran's emotional problems 
and physical pain.  The examiner noted that while the 
Veteran was able to function, he required quite a lot of 
support from others to do so.  He opined that the Veteran 
seemed to be experiencing considerable distress related to 
his PTSD symptoms and did not appear to be exaggerating or 
malingering.  He assigned a GAF score of 45 to 55.  

Based on the above evidence, the Board finds that the 
Veteran's PTSD is more appropriately rated as 70 percent 
disabling for the period on appeal as he has demonstrated 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

For most of the period on appeal, the Veteran has been 
unemployed and has been twice hospitalized due to his PTSD 
symptoms.  While there is evidence that the Veteran has the 
physical and mental capacity to perform activities of daily 
living and some form of employment, it appears that he needs 
considerable assistance from others to perform even routine 
tasks.  Multiple mental health professionals examining the 
Veteran have concluded that he is suffering from 
considerable psychological distress and his associated 
memory problems and impaired concentration and focus have 
been well documented.  Although the Veteran's symptoms have 
shown periods of improvement following inpatient treatment, 
outside of that structured setting it appears that the 
Veteran's condition has failed to improve and has even 
worsened, despite many years of therapy and medication to 
treat his PTSD symptoms.  Thus, the Board finds that a 
higher disability rating is warranted.

However, while the Veteran's PTSD symptoms are significant, 
he does not suffer from total occupational and social 
impairment, due to such symptoms as, for example: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  Despite memory 
problems and difficulty concentrating, the Veteran's thought 
processes appear to be generally logical, without evidence 
of delusions or hallucinations, and he is able to 
communicate clearly.  He is also capable of working thirty 
hours per week and has described a strong support system in 
his family and his church.  There is no evidence that the 
Veteran's psychological problems have resulted in grossly 
inappropriate or illegal behavior.  Additionally, although 
the Veteran has on occasion expressed thoughts of harming 
himself, there is no evidence of any intent to do so.  
Accordingly, a disability rating of 100 percent is not 
warranted.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) was addressed by the RO and denied in 
a March 2006 rating decision which the Veteran has not 
appealed.  Therefore, this issue is not before the VA at 
this time.   

Finally, the Board has considered whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R.  
§ 3.321(b)(1) (2008).
However, the Board finds that the schedular rating criteria 
reasonably reflect the Veteran's disability level and 
symptomatology, and the Veteran's reported symptoms are not 
so exceptional or unusual a disability picture as to render 
impractical application of regular schedular standards.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify and assist was satisfied by letters 
sent to the Veteran in July 2005, February 2006, and May 
2008.  These letters informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the May 2008 notice letter not sent before the 
initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in July and October 2008.  For these 
reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As with 
proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

The Board notes that Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) was recently overruled in part by Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Federal 
Circuit held that "...insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Id. at 1281.  The 
Federal Circuit also stated that 38 U.S.C.A. § 5103 did not 
require "veteran-specific notice", that is, notice that 
depended on the particular facts of a veteran's claim.  Id. 
at 1277.  Rather, VA must provide "claim-specific notice", 
that is "generic notice provided in response to a request 
for service connection must differ from that provided in 
response to a request for an increased rating."  Id.  The 
Board interprets this to mean that in an increased rating 
claim, the Veteran no longer has to be provided with notice 
of the specific diagnostic codes under which he is rated.  
However, the Board notes that the Veteran was provided with 
Vazquez-Flores notice, including notice of the applicable 
diagnostic code, in May 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence 
necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and SSA records.  The Veteran was also 
afforded two VA examinations to evaluate his PTSD, which 
were adequate for rating purposes.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 70 percent, but no 
higher, is granted for the Veteran's service connected PTSD.  


REMAND

The Veteran is also seeking service connection for a right 
knee disability, to include as secondary to a service 
connected left knee disability.  

The Veteran has testified that he injured his right knee in 
service and service treatment records show that was treated 
for exacerbation of right pain in June 2001.  Additionally, 
VA treatment records show evidence of a current right knee 
disability.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Here, as there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability and an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability, the Board finds that the case must be remanded 
to obtain a VA medical opinion.  The examiner is asked to 
render an opinion as to whether it is at least as likely as 
not (fifty percent or greater) that the Veteran's right knee 
disability, if any, had onset in service or was caused or 
aggravated by the Veteran's active service, including 
whether the Veteran's right knee disability was caused or 
aggravated by the Veteran's service connected left knee 
disability.  

Additionally, the Veteran should be provided with notice 
concerning what is required to establish secondary service 
connection, particularly secondary service connection based 
on aggravation of a non-service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate VCAA notice explaining the 
most current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2009).  

2.  The Veteran should be afforded a VA 
examination of his right knee disability.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's right knee disability, 
if any, had onset during his active 
service or was caused or aggravated by the 
Veteran's active service, including 
whether the Veteran's right knee 
disability was caused or aggravated by the 
Veteran's service connected left knee 
disability.  If the examiner determines 
that the Veteran's right knee disability 
increased in severity beyond the natural 
course of that disability due to an injury 
or illness in service or another service 
connected disability, the examiner should 
determine, if possible, the baseline 
severity of the right knee disability 
before it was first aggravated.  


3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


